DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-13, 15-25, 41-57 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested wherein the splines are arranged in a contiguous circular pattern about the central longitudinal axis; wherein the splines each have a longitudinal torque surface extending at 60 degrees or less relative to a radial direction of the splines, wherein the splines each include a pair of opposite concave surfaces and a radially outer surface connecting the concave surfaces and forming axially extending junctures with the concave surfaces, wherein the distal and proximal lateral locating surfaces are annular; and wherein the distal lateral locating surface has a first outer diameter and the proximal lateral locating surface has a second outer diameter less than the first diameter, wherein the splines are arranged in a contiguous circular pattern about the central longitudinal axis; wherein the splines each have a longitudinal torque surface extending at 60 degrees or less relative to a radial direction of the splines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735